Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/19;2/4/20;6/17/22 are is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Acknowledgments

This office action is in response to the reply filed on 7/5/22.  In the reply, the applicant elected, without traverse, Group I, Claims 1-17.  Claims 1-23 are pending with claims 18-23 being withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Waybright (US 2011/0282135) in view of Lee-Sepsick et al. (US 2012/0046260) (“Lee-Sepsick”).
(claims 1,7,9,14) Waybright discloses (Figs. 8,9): A catheter comprising: a first tubular body 30; a cervical anchor 42 connected to an outer surface of the first tubular body; and a second tubular body 58 axially and slidably extending within the first tubular body, the second tubular body comprising a proximal end and a distal end, the distal end comprising an orifice 68 formed i) in a beveled, radiused or chamfered terminus or ii) in a terminal flange comprising a beveled, radiused or chamfered edge, (Fig. 10)
	Waybright does not directly disclose the second tubular body comprising a polyether block amide or any material compositions for that matter.  Lee-Sepsick, in the analogous art, teaches a similar delivery system for placement of compositions into a conduit such as a fallopian tube.  Lee-Sepsick teaches the catheter system incorporating standard materials such as polyether block amide (PEBAX) [0107].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used also in the catheter delivery system of Waybright, the PEBAX as taught by Lee-Sepsick as this is a standard material for the same type of use.
	With regard to claims 2-6, the sizes and hardnesses are material properties and obvious design considerations.  Lee-Sepsick teaches a pre-procedure imaging [0109] to allow for selection or adjustment of lengths and angles of the deployed delivery device to accommodate individual patient anatomy.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used this pre-procedure in Waybright to select the correct size delivery system or to adjust the angle or shape of a delivery end so it may be properly located within or at the desired location for deployment [0109]. 
Claims 8,17: the distal end of the second tubular body of Waybright comprises a substantially hook-like or u-shaped portion—see Fig. 10.
Claim 9: (the method of Waybright is modified as taught for AI of a sow as disclosed by Waybright that modifications and changes varied to fit particular operating requirements and environments are apparent to those skilled in the art and the invention is not limited to bovine AI [0062]); the method comprising (Fig. 1): inserting the first tubular body into a sow's vagina; advancing the first tubular body into the sow's cervical canal so that the cervical anchor is seated against the cervical canal; advancing the second tubular body axially within the first tubular body, past the sow's cervix; and applying positive or negative pressure within the second tubular body [0059-0060]
Further, with regard to claims 9-10, the advancement of the second tubular body axially within the first tubular body, past the sow’s cervix and the length of advancement of the second tubular body (600mm into a uterine horn) is taught by Lee-Sepsick (see Fig. 2B).  In this modification the second tubular body 58 of Waybright is modified to be advanced beyond the opening 48 of the first tubular body (see Waybright Fig. 10).  The advancement is only minimal and as above, as taught by Lee-Sepsick, the amount of advancement could be pre-determined to allow for selection or adjustment of lengths and angles of the deployed delivery device to accommodate individual patient anatomy [0109 Lee-Sepsick].
Waybright discloses that insemination of semen in the uterine horns is preferred, [0007], the amount of sperm deposited is a matter of obvious design choice with respect to Claims 11 and 12.
Claim 16: further comprising the step of freezing and thawing the sperm cells prior to the step of depositing. (Waybright, thawed semen, [0056])
	
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Waybright in view of Lee-Sepsick further in view of Graham (US 7,833,147).
Waybright/Lee-Sepsick in combination as well as obvious design considerations disclose the invention as substantially claimed.  Further, Graham, in the analogous art teaches various sorting which can be done to affect the AI procedure.  This sorting including sex-sorting (claim 13) and sorting based on the species of the male from which the spermatozoa were collected (claim 15, high indexing boar) C4L59-C5L3.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have sorted the sperm as taught by Graham to the method of Waybright/Lee-Sepsick to further advance the AI results.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783